On behalf of my delegation, I should first of all like to
congratulate Mr. Opertti warmly on his election to the
presidency of the General Assembly at this session. My
country, the Republic of Guinea, is pleased with this
expression of confidence, eloquent proof of the international
community?s recognition of the very positive role played by
his country, Uruguay, in working for the noble ideals of our
Organization. I am sure his personal qualities and great
experience will ensure success at this session.
I should also like to take this opportunity to convey
our great appreciation to Mr. Hennadiy Udovenko,
President of the General Assembly at its fifty-second
session, for the skill, open-mindedness and efficiency of his
presidency.
I should also like to extend to the Secretary-General,
Mr. Kofi Annan, the confidence of the Government of
Guinea, which greatly appreciates his perceptiveness, his
great wisdom and his hard work, which together are
opening up new horizons for this Organization.
Despite encouraging results in many areas, the United
Nations still faces many challenges that threaten
international peace and security and jeopardize the
sustainable development of nations. It is the responsibility
of the United Nations, in accordance with its purposes and
principles, to become more involved in the enduring search
for peace, so that the human race, on the eve of the third
millennium, can establish a real foundation for the
prosperity of all States.
How can one ensure peace and the harmonious
development of our States if the international community
will not firmly commit itself to identifying and eradicating
the deep causes of the many conflicts and imbalances that
continue to impede mankind?s progress towards greater
well-being? At a time when we are preparing to
commemorate the fiftieth anniversary of the Universal
Declaration of Human Rights, the world?s conscience is
still troubled by the indifference of the major players in
the international arena in the search for appropriate
solutions to the challenges that face us all.
In a number of countries, peoples and individuals are
deprived of fundamental rights. Civil wars continue to
cause great suffering to innocent victims. It has been
shown that respect for fundamental rights, including
promotion of the right to development, which underlies all
other rights, is an excellent instrument of preventive
diplomacy today.
Our session is opening at a time when the Middle
East peace process is completely deadlocked. My country
is following with great concern recent developments in
that part of the world, particularly in the Arab territories
occupied by Israel. My delegation is convinced that unless
the rights of all the interested parties are taken into
account, peace will remain elusive.
The search for peace in the Middle East is a matter
of concern to all States, first and foremost the States
members of the Organization of the Islamic Conference
(OIC), which on several occasions has called on the
Security Council and the General Assembly for greater
United Nations involvement in achieving a just and
lasting peace in the Middle East through the return of the
occupied Arab territories, the creation of a Palestinian
state and respect for the rights of all States in the region
to peace and security.
My delegation appeals to all parties concerned,
particularly the authorities in Tel Aviv, to ensure strict
implementation of the Oslo and Washington agreements,
with a view to saving peace and thereby avoid the threat
of another crisis that jeopardizes the balance in the
subregion and international peace as a whole.
The African continent continues to be a central
concern of the international community. There is no need
for me to enumerate the many internal conflicts that have
occurred in Africa in recent years.
In West Africa, the collective awareness of the
member States of the Economic Community of West
African States (ECOWAS) of the need to make our
subregion a zone of peace, security and stability has
15


contributed, thanks to the resolve shown by our heads of
State, to restoring peace in Liberia and has allowed for a
return to constitutionality in Sierra Leone.
These achievements, which are the result of the
unanimous desire of our peoples to manage their own
affairs, also attest to the vitality of the institutions of
regional integration as instruments for conflict prevention,
management and resolution. Here, I would appeal to the
international community for more cooperation with and
assistance to the peacekeeping mechanisms initiated by
subregional organizations.
There is a need to consolidate the great achievements
of the restoration of peace in Liberia and Sierra Leone
through massive assistance for their speedy reconstruction,
the return of refugees and national reconciliation. If the
young people who have been demobilized in these two
countries do not quickly find some activity in civilian life,
the temptation to return to disorder will remain. To
strengthen peace and security in the West African
subregion, the international community must help the
economies of Liberia and Sierra Leone return to the path of
growth.
While ECOWAS and the international community
were seeking ways and means to consolidate peace in
Sierra Leone and Liberia, another conflict erupted on 7
June 1998 in Guinea-Bissau. The Government of Guinea,
which has always advocated dialogue and consultation to
resolve conflicts, expressed, from the beginning of this
crisis, its grave concern because of the geographic,
historical, social and cultural ties uniting Guinea-Bissau and
my own country.
The existence of a mutual defence assistance pact,
signed on 25 January 1980, and the explicit invitation by
the Guinea-Bissau?s democratically elected President,
President João Bernardo Vieira both justified the sending of
a Guinean contingent to Guinea-Bissau to preserve
constitutional order and help end the war. Faithful to our
policy of peace and dialogue, the Government of Guinea
has been working since the beginning of this crisis in the
ECOWAS Committee of Seven to find a just, negotiated
solution.
We believe that complementary action by the
Economic Community of West African States and the
contact group of the Community of Portuguese-Speaking
Countries will make it possible for us to achieve the
objective of restoring peace and security in Guinea-Bissau.
If we are to preserve the achievements of
democratization in Africa, the international community
must adopt new, more binding legal instruments
prohibiting any seizure of power by force and banishing
those responsible for such actions at the international,
regional and subregional levels. The implementation of
such measures will help to strengthen preventive
diplomacy and to preserve peace and security within our
States, with respect for fundamental human rights.
I cannot end this section of my statement without
mentioning the thorny issue of refugees and displaced
persons, who are the victims of these crises. My country,
the Republic of Guinea, because of its geographic location
among three countries facing civil war, has of all the
countries in the world the highest proportion of refugees
within its territory. Over the last decade, Guinea has taken
in more than 700,000 refugees, which is one tenth of our
population. This massive and prolonged concentration of
people has had serious social, economic and
environmental consequences in the areas of Guinea
concerned, and is weighing heavily on my country and its
economy.
I would like to reiterate here the appeal made by the
Government of Guinea for substantial assistance, in
accordance with Security Council and ECOWAS
resolutions to help the Republic of Guinea bear the
burden of these refugees. On behalf of the Government of
Guinea, I should like to express our gratitude to those
States that have already responded favourably to this
appeal.
Concerned about the situation, the United Nations
Department of Political Affairs and the United Nations
Development Programme organized a special meeting on
the Republic of Guinea on 9 and 10 July this year in New
York. The Government of Guinea appreciated this
welcome initiative by the Secretary-General. We greatly
appreciated the recognition by the international
community, through the United Nations system, of the
great sacrifices made by the people of Guinea to help the
refugees from neighbouring countries, and especially the
will of the United Nations system to mobilize resources
to strengthen Guinea?s economic capacity and preserve its
stability, so that we can continue to be a small island of
peace and prosperity.
I should like to take this opportunity to urge
multilateral partners, all our partners, to continue to
pursue with us the activities undertaken in support of
Guinea, particularly in the area of the environment, which
16


has been seriously degraded by the long-term mass
presence of refugees. The future of the water supplies of
West Africa is at stake here.
The Republic of Guinea is closely following recent
developments in the political situation in the Great Lakes
region, particularly the crisis in the Democratic Republic of
the Congo. My delegation is deeply concerned by the risk
that the conflict will spill over into the subregion. We
urgently appeal to all the parties to the conflict to call an
immediate ceasefire and to respect the territorial integrity of
the Democratic Republic of the Congo, in accordance with
the recommendations of the summit of heads of State of the
subregion held at Victoria Falls on 7 and 8 September this
year.
Promoting the right to development is part of the
overall search for greater prosperity for the human race.
While tangible political progress has been made in Africa
over the last decade, African States still face the challenge
of development, indebtedness and the negative impact of a
globalization which is not yet fully understood.
This terrible situation, aggravated by the negative
impact of internal conflict, is significantly weakening our
States and opening them up to new and dangerous forms of
foreign greed. The implementation of a policy to gradually
reduce the imbalances between rich and developing
countries would contribute to the emergence of a true
global market by the creation of centres of development on
all continents.
Each country in the world should be given every
opportunity for development and helped to become part of
the world trade system. Despite considerable efforts by
African countries towards political and economic
restructuring, and towards strengthening their credibility and
making their economies more competitive, the economic
situation in Africa continues to be critical. If urgent and
appropriate measures are not taken, the sacrifices made risk
having been in vain.
My Government has already undertaken far-reaching
political, economic and structural reforms and hopes that
special attention will be given to the situation in Africa. We
appeal to the international community and the developed
countries to continue to increase official development
assistance. Sustained assistance to African countries will
enable them to consolidate what they have already achieved
and thereby to enter the next millennium with a greater
sense of calm. In this respect, the Agenda for Development
should be strongly supported, with a view to its effective
implementation.
The question of disarmament and the non-
proliferation of weapons of mass destruction is still a
concern for my Government. While the adoption of the
Comprehensive Nuclear-Test-Ban Treaty was a significant
step forward for the preservation of peace, recent
developments in the international arena require the
international community as a whole to consider more
deeply the underlying causes of the nuclear arms race. It
seems clear that as long as imbalances and injustices are
not put right, the spectre of proliferation will continue to
threaten international peace.
Countries that already possess nuclear weapons have
a special responsibility for the preservation of
international peace and must shoulder their responsibilities
by taking a more active part in strengthening prevention
and peacekeeping mechanisms, resolving existing or latent
conflicts, ensuring more equitable treatment for States
involved in conflict and, finally, making a more
substantial contribution to the development of less
fortunate nations.
The Government of Guinea believes that only
general and complete disarmament can prevent the risk of
proliferation. In the subregion of West Africa, the trade
in small arms endangers the internal equilibrium of our
States. Within the context of conflict prevention in West
Africa, subregional cooperation is under way to eradicate
this scourge. We invite the other regions of Africa to
support this initiative and to work to establish appropriate
structures in order to put an end to the illicit trade in
small arms and make Africa a zone of peace and security.
The Republic of Guinea welcomes the adoption and
signing of the Convention on the Prohibition of the Use,
Stockpiling, Production and Transfer of Anti-Personnel
Mines and on Their Destruction. The National Assembly
of Guinea has already ratified this important Convention
to show its support for the elimination of landmines,
which cause so much suffering to innocent victims.
It is reassuring to note the greater awareness at the
global level of the need to end drug-trafficking, whose
many consequences dangerously threaten the prosperity of
nations. The results of the recent world summit meeting
on drugs will doubtless enable us to further refine our
methods to combat the production, distribution, sale and
consumption of drugs, which are a real scourge.
17


The recent adoption in Rome of the Statute of the
International Criminal Court was a major milestone in the
progress of humankind towards the elimination of serious
violations of humanitarian law committed during
international or internal conflicts.
As our community prepares to enter the third
millennium, it is now more necessary than ever to adapt the
United Nations to the requirements of international life. The
new challenges facing us will require the adoption of new,
more appropriate arrangements to make the twenty-first
century one of peace, justice and prosperity within the
context of an equitable partnership that is beneficial to all
nations.
My delegation is convinced that the United Nations is
still the melting pot in which all nations can make their
voices heard in the search for just and lasting solutions to
their concerns. We therefore believe that the financial
capacity of the United Nations must be strengthened.
Contributions must be paid on time and in accordance with
the established scale. To that end, we must, together,
review the way in which the United Nations system
functions with a view to adapting it to current and future
circumstances.
My delegation believes in the need for the
democratization of the United Nations through the
restructuring of its principal bodies, such as the Security
Council, whose current membership reflects the state of the
world in 1945 and no longer corresponds to the political,
economic and social realities of the world today. The
reform of the principal bodies of our Organization must
enable all States to use their national capacities to seek and
consolidate international peace.
My country is more committed than ever to the
honourable mission of our Organization as set forth in the
Charter. Given the many challenges facing us, Guinea
believes in the need for all of us to work together to
strengthen and preserve humankind?s vision of justice,
freedom, peace and solidarity. That is what our peoples
would have us do.















